DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 27-30, 34-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell, et al (Pub. No. US 2017/0150360 A1 hereinafter Caldwell), and further in view of Wang, et al ("Sensing Vehicle Dynamics for Determining Driver Phone Use", June 25-28, 2013, MobiSys '13, pages 41-54).

Claim 21 is an independent claim and Caldwell discloses a method for restricting access to an application of a user device while a user is driving, comprising: 
establishing a driving policy to be carried out by a user device (vehicle safety system includes an enforcement list (driving policy as claimed) of mobile device (user device as claimed) functionality indicating mobile device functionality to be limited by the vehicle safety system when the mobile device is being used by the driver of the vehicle while the vehicle is moving, para. [0010]); and 
instructing the user device to enforce the driving policy by performing stages comprising: 
detecting, based on information generated by the user device (device location data and movement data, para. [0008]) without manual input by the user, that the user is in a vehicle (device location data monitors the location of the mobile device in the vehicle, para. [0008]; beacon is automatically activated when the device comes into close proximity of the beacon showing lack of manual input by the user and that the user is in the vehicle as claimed, para. [0032]); 
determining, based on the generated information, whether the user is driving the vehicle (receive the device location data and the movement data and determine whether the mobile device is being used by a driver of the vehicle using the device location data, para. [0008]); and 
in response to determining that the user is driving the vehicle (monitor usage of the mobile device based on whether the mobile device is being used by the driver of the vehicle while the vehicle is moving and also limit usage of the mobile device while the vehicle is moving, para. [0008]; separate driver mobile device usage from passenger mobile device usage, para. [0030]), enforcing the driving policy for the user device (detect functionality of the mobile device being used, determine if any functionality of the mobile device currently being used is on the enforcement list, and limit that functionality of the mobile device according to the enforcement list, para. [0010]), 
wherein enforcing the driving policy comprises limiting access to the application installed on the user device (limit that functionality of the mobile device according to the enforcement list, para. [0010], applications that the system is authorized to block for feature disablement, para. [0057]), and 
wherein enforcing the driving policy comprises delaying or modifying notifications generated by the application installed on the user device (disable features of a mobile device for a user such as by listening for incoming text messages and preventing the user from seeing those messages while in a moving vehicle, para. [0056]; feature disablement can be accomplished by monitoring the list of current applications that are running and comparing this list against all applications that the system is authorized to block, para. [0057]).  

Caldwell does not specifically disclose, but Wang teaches, that the generated information is without input from a device external to the user device (our system uses embedded sensors in smartphones, i.e., accelerometers and gyroscopes, to capture differences in centripetal acceleration due to vehicle dynamics…these differences combined with angular speed can determine whether the phone is on the left or right side of the vehicle, see abstract). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Wang’s device-only based information to determine whether a user is driving with Caldwell’s driving detection system because it would have allowed for a more efficient system without requiring extra sensors installed within a vehicle to determine whether a user is driving, saving on hardware costs for implementation.

claim 22, claim 21 is incorporated and Caldwell further discloses wherein the establishing and the instructing are performed by a server remote from the user device (the driver and safety component can be resident on the electronic device 200 (user device as claimed), the vehicle 100 (i.e. remote from the user device as claimed), or one of the beacons 110 (i.e. remote from the user device as claimed), para. [0029]).
  
As per claim 23, claim 21 is incorporated and Caldwell further discloses wherein limiting access to the application comprises preventing the application from executing on the user device (Feature disablement can be accomplished by monitoring the list of current applications that are running on the device 200, and comparing this list against all applications that the system is authorized to block (text messaging, e-mail, web browser, phone, etc.). If the system has determined the device 200 is in a moving vehicle 100 (Block 404), and the device 200 is in close proximity to the driver (Block 402), then the driver safety system can intercept any attempts to access an application that the system is authorized to block, para. [0057]).

As per claim 27, claim 21 is incorporated and Caldwell further discloses wherein enforcing the driving policy comprises automatically responding to at least one of an incoming email, SMS, MMS, or message with a communication indicating the user is currently driving (if the user of the device is driving and receives a text message, the driver safety system can send a predetermined text reply message back to the sender of the message such as "Sorry, I can't reply to you right now since I am driving.", para. [0057]).  

Claim 28 is an independent claim corresponding to independent claim 21 and is therefore rejected for similar reasoning.  Caldwell also further discloses a non-transitory, computer readable medium and (vehicle safety system with processor with inherent instructions for execution, para. [0008]).

As per claim 29, claim 28 is incorporated.  Claim 29 corresponds to claim 22 and is therefore rejected for similar reasoning.
 
As per claim 30, claim 28 is incorporated.  Claim 30 corresponds to claim 23 and is therefore rejected for similar reasoning.

As per claim 34, claim 28 is incorporated.  Claim 34 corresponds to claim 27 and is therefore rejected for similar reasoning.

Claim 35 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.  Caldwell also further discloses 5Docket No. W365.01.C2a user device having a hardware-based processor (electronic device with processor, para. [0029]) and an application installed on the user device (applications running on the device, para. [0057]); and a server remote from the user device (see para. [0029]). 
 
As per claim 36, claim 35 is incorporated.  Claim 36 corresponds to claim 23 and is therefore rejected for similar reasoning.
 
As per claim 40, claim 35 is incorporated.  Claim 40 corresponds to claim 27 and is therefore rejected for similar reasoning.

Claims 24, 26, 31, 33, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell and Wang, and further in view of Abramson, et al (Pub. No. US 2019/0349470 A1 hereinafter Abramson).

As per claim 24, claim 21 is incorporated and Caldwell teaches the limitations of claim 21 as shown above.  Caldwell does not specifically teach wherein enforcing the driving policy comprises locking the user device.  However, in the analogous art Abramson teaches wherein enforcing the driving policy comprises locking the user device (instructions that functionally “lock” mobile device by disabling many or all of the functionalities of the device in response to device being in motion in a vehicle, para. [0328], [0329], FIG. 7 – 701,703, 705).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Abramson’s keyboard replacement while a device is in a moving vehicle with Caldwell and Wang’s driver detection and device functionality policy enforcement while driving in a vehicle because it would have allowed for an overall safer driving experience for a driver (Abramson, para. [0145]).

As per claim 26, claim 21 is incorporated and Caldwell teaches the limitations of claim 21 as shown above.  Caldwell does not specifically teach wherein enforcing the driving policy comprises temporarily replacing a soft keyboard of the user device with a limited soft keyboard that prevents typing by the user while the driving policy is being enforced.  However, in the analogous art Abramson teaches wherein enforcing the driving policy comprises temporarily replacing a soft keyboard of the user device with a limited soft keyboard that prevents typing by the user while the driving policy is being enforced (based on a detection/determination that a device is present/operating within a moving vehicle, an on-screen keyboard can be replaced such that the keyboard can only receive a single input/character during a defined time period, para. [0339]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Abramson’s keyboard replacement while a device is in a moving vehicle with Caldwell and Wang’s driver detection and device functionality policy enforcement while driving in a vehicle because it would have allowed for an overall safer driving experience for a driver (Abramson, para. [0145]).

As per claim 31, claim 28 is incorporated.  Claim 31 corresponds to claim 24 and is therefore rejected for similar reasoning.

As per claim 33, claim 28 is incorporated.  Claim 33 corresponds to claim 26 and is therefore rejected for similar reasoning.

As per claim 37, claim 35 is incorporated.  Claim 37 corresponds to claim 24 and is therefore rejected for similar reasoning.

As per claim 39, claim 35 is incorporated.  Claim 39 corresponds to claim 26 and is therefore rejected for similar reasoning.

Claims 25, 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell and Wang, and further in view of Tang, (Pub. No. US 2012/0150853 A1 hereinafter Tang).

claim 25, claim 21 is incorporated and Caldwell discloses modifying notification generated by the application as previously shown above.  Caldwell further hints that a notification priority is altered through the prevention of displaying notifications of received messages (see para. [0056]).  Caldwell does not specifically teach or suggest wherein modifying notifications generated by the application comprises downgrading a priority level of the notifications.  However, in the analogous art Tang teaches wherein modifying notifications generated by the application comprises downgrading a priority level of the notifications (reduce priority for delivering the notification based on current location, para. [0193]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tang’s priority reduction for notifications with Caldwell and Wang’s driver detection and modification of notifications while driving because it would have allowed for the obvious result of a safer overall driving experience with less distractions.

As per claim 32, claim 28 is incorporated.  Claim 32 corresponds to claim 25 and is therefore rejected for similar reasoning.

As per claim 38, claim 35 is incorporated.  Claim 38 corresponds to claim 25 and is therefore rejected for similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
NPL Hon Chu, et al., "I am a smartphone and I know my user is driving," 2014 Sixth International Conference on Communication Systems and Networks (COMSNETS), Bangalore, 
US Pub. No. 2016/0205238 A1 – generally teaches using typing patterns of a user on a user device in a car to determine whether the user is driving or a passenger.
US Pub. No. 2012/0071151 A1 – generally teaches using inputs from a user device to determine whether the user of the device is under control of the driver of a vehicle.
Pub. No. US 2017/0332347 A1 – generally teaches modifying incoming notifications to a user device to prevent distraction of a driver in a vehicle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






Jonathan Bui
/JONATHAN A BUI/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        March 10, 2021